               Case 19-10210-LSS         Doc 181        Filed 02/20/19       Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF DELAWARE

                                                            Chapter 11
In re

Charlotte Russe Holding, Inc., et al.,1                     Case No.: 19-10210 (LSS)

                                                            (Jointly Administered)
                                       Debtors.


    SECOND AMENDED2 NOTICE OF AGENDA OF MATTER SCHEDULED FOR
         HEARING ON FEBRUARY 21, 2019 AT 9:00 A.M. (EASTERN)3


               Due to the closure of the Court on February 20, 2019, this hearing
                 has been rescheduled to February 21, 2019 at 9:00 a.m. (ET).


      I. MATTER GOING FORWARD

          1.       Debtors’ Combined Motion for Entry of an Order (I) Approving Bid and
                   Sale Procedures, (II) Approving Certain Bidding Protections, (III)
                   Approving the Form and Manner of Notice of the Sale and Assumption
                   and Assignment of Executory Contracts and Unexpired Leases, (IV)
                   Scheduling an Auction and Sale Hearing; and (V) Approving Sale [Filing
                   Date: 2/4/19; D.I. 17]

                   Related Documents:

                   a. Declaration of Brian M. Cashman, Chief Restructuring Officer of
                      Charlotte Russe Holding, Inc., in Support of Debtors’ Chapter 11
                      Petitions and First Day Motions [Filing Date: 2/3/19; D.I. 3]

1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as
follows: Charlotte Russe Holding, Inc. (4325); Charlotte Russe Holdings Corporation (1045); Charlotte
Russe Intermediate Corporation (6345); Charlotte Russe Enterprise, Inc. (2527); Charlotte Russe, Inc.
(0505); Charlotte Russe Merchandising, Inc. (9453); and Charlotte Russe Administration, Inc. (9456). The
Debtors’ headquarters are located at 5910 Pacific Center Boulevard, Suite 120, San Diego, CA 92121.
2
    Amended items appear in bold.
3
  Please note that the hearing is before the Honorable Laurie Selber Silverstein in the United States
Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 2,
Wilmington, Delaware 19801. Any person who wishes to appear must contact COURTCALL, LLC at 866-
582-6878 no later than 12:00 p.m. (ET) one business day prior to the hearing. Chambers must be contacted
regarding any late requests for telephonic appearances.


{BAY:03446122v1}
            Case 19-10210-LSS           Doc 181    Filed 02/20/19    Page 2 of 3



                   b. Order Shortening Notice and Objection Periods Regarding Debtors'
                      Combined Motion for Entry of an Order (I) Approving Bid and Sale
                      Procedures, (II) Approving Certain Bidding Protections, (III)
                      Approving the Form and Manner of Notice of the Sale and
                      Assumption and Assignment of Executory Contracts and Unexpired
                      Leases, (IV) Scheduling an Auction and Sale Hearing; and (V)
                      Approving Sale [Date Entered: 2/5/19; D.I. 84]

                   c. Notice of Filing of (A) Proposed Stalking Horse Agency Agreement
                      and (B) Revised Proposed Order (I) Approving Bid and Sale
                      Procedures, (II) Approving Certain Bidding Protections, (III)
                      Approving the Form and Manner of Notice of the Sale and
                      Assumption and Assignment of Executory Contracts and Unexpired
                      Leases, and (IV) Scheduling an Auction and Sale Hearing [Filing
                      Date: 2/19/19; D.I. 170]

                   d. Declaration of Stuart Erickson in Support of the Debtors’ Bidding
                      Procedures and Sale Motion [Filing Date: 2/19/19; D.I. 171]

                   Response Deadline:    February 15, 2019 at 4:00 p.m. (ET), extended until
                                         February 18, 2019 at 4:00 p.m. (ET) for the Official
                                         Committee of Unsecured Creditors.

                   Responses Received:

                   a. Informal comments from counsel to the Debtors’ prepetition term loan
                      agent and certain of the prepetition term loan lenders.

                   b. Informal comments from counsel to certain of the Debtors’ landlords.

                   c. Objection of Bloomfield Holdings, LLC to Debtors' Combined Motion
                      for Entry of an Order (I) Approving Bid and Sale Procedures, (II)
                      Approving Certain Bidding Protections, (III) Approving the Form and
                      Manner of Notice of the Sale and Assumption and Assignment of
                      Executory Contracts and Unexpired Leases, (IV) Scheduling an
                      Auction and Sale Hearing, and (V) Approving the Sale [Date Filed:
                      2/15/19; D.I. 167]

                   d. Reservation of Rights of Official Committee of Unsecured Creditors
                      of Charlotte Russe Holding, Inc., et al. to Debtors' Combined Motion
                      for Entry of an Order (I) Approving Bid and Sale Procedures, (II)
                      Approving Certain Bidding Protections, (III) Approving the Form and
                      Manner of Notice of the Sale and Assumption and Assignment of
                      Executory Contracts and Unexpired Leases, (IV) Scheduling an
                      Auction and Sale Hearing, and (V) Approving the Sale [Date Filed:
                      2/18/19; D.I. 169]



{BAY:03446122v1}                                  -2-
            Case 19-10210-LSS         Doc 181     Filed 02/20/19    Page 3 of 3




                   Status: The bidding procedures relief requested in the motion is going
                   forward. The Debtors are continuing to work with the parties that have
                   provided comments or filed responses to resolve their issues.


Dated: February 20 2019
       Wilmington, Delaware                     BAYARD, P.A.

                                                 /s/ Erin R. Fay
                                                Justin R. Alberto (No. 5126)
                                                Erin R. Fay (No. 5268)
                                                Daniel N. Brogan (No. 5723)
                                                600 North King Street, Suite 400
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 655-5000
                                                Facsimile: (302) 658-6395
                                                Email: jalberto@bayardlaw.com
                                                         efay@bayardlaw.com
                                                         dbrogan@bayardlaw.com

                                                        - and -

                                                COOLEY LLP
                                                Seth Van Aalten
                                                Michael Klein
                                                Summer M. McKee
                                                1114 Avenue of the Americas
                                                New York, New York 10036
                                                Telephone: (212) 479-6000
                                                Facsimile: (212) 479-6275
                                                Email: svanaalten@cooley.com
                                                       mklein@cooley.com
                                                       smckee@cooley.com
                                                Proposed Co-Counsel for the Debtors
                                                and Debtors in Possession




{BAY:03446122v1}                                  -3-
